ICJ_087_MaritimeDelimitation_QAT_BHR_1992-06-26_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

ORDER OF 26 JUNE 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE LE QATAR ET BAHREIN

(QATAR c. BAHREIN)

ORDONNANCE DU 26 JUIN 1992
Official citation :

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Order of 26 June 1992,
I.C.J. Reports 1992, p. 237

Mode officiel de citation :

Délimitation maritime et questions territoriales
entre le Qatar et Bahreïn, ordonnance du 26 juin 1992,
CL.J. Recueil 1992, p.237

 

Sales number 6 1 5
N° de vente :

 

ISBN 92-1-070673-0

 

 
237

INTERNATIONAL COURT OF JUSTICE

1992 YEAR 1992
26 June
General List
No. 87 26 June 1992

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

ORDER

Present: President Sir Robert JENNINGS; Vice-President ODA; Judges
Lacus, AGo, SCHWEBEL, Ni, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, AGUILAR MAWDSLEY, RANJEVA, AJIBOLA;
Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44 and 45, paragraph 2, of the Rules of Court,

Having regard to the Application of the State of Qatar filed in the Regis-
try of the Court on 8 July 1991, instituting proceedings against the State of
Bahrain in respect of certain disputes between the two States relating to
sovereignty over the Hawar islands, sovereign rights over the shoals of
Dibal and Qit’at Jaradah, and the delimitation of the maritime areas of
the two States,

Having regard to the Order of 11 October 1991, by which the President
of the Court fixed 10 February 1992 and 11 June 1992 as time-limits for the
Memorial of the State of Qatar and the Counter-Memorial of the State of

4
238 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (ORD. 26 VI 92)

Bahrain, respectively, on the questions of the jurisdiction of the Court to
entertain the dispute and of the admissibility of the Application, which
pleadings were duly filed within the time-limits fixed;

Whereas in the present case the filing of further pleadings by the Parties
is necessary;

Having ascertained the views of the Parties,

Directs that a Reply by the Applicant and a Rejoinder by the Respon-
dent shall be filed on the questions of jurisdiction and admissibility;

Fixes the following time-limits for these pleadings:

28 September 1992 for the Reply of the State of Qatar;
29 December 1992 for the Rejoinder of the State of Bahrain; and
Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-sixth day of June, one thousand
nine hundred and ninety-two, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the State of Qatar and the Government of the State of Bahrain, respec-
tively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
